Deen, Presiding Judge.
Following the denial of his motion for a new trial, Frederick Christian filed this appeal from his conviction of possession of cocaine with intent to distribute. He asserts only the general grounds. Held:
A police officer cruised through a well-known drug area and observed Christian talking to someone in a car who was handing money out of the window. Someone yelled “ninety-nine” (street code for police), appellant looked up, saw the officer, and ran. The officer came back to the area in twenty minutes with other officers, who surrounded Christian with their patrol cars. The defendant ran, dropping a bag containing twenty small packages of cocaine. One of tbe officers caught him, arrested him, and searched his person. Two more packets of cocaine were found, and he had $245 in his pockets. The cocaine totaled 23 grams and was packaged in “dime” (ten-dollar) bags, which is the way such drugs are packaged for sale.
The credibility of the witnesses is solely the province of the jury. Redd v. State, 154 Ga. App. 373 (268 SE2d 423) (1980). The jury in this case obviously chose not to believe appellant’s story that when the police cars entered the area, two other men threw down some drugs and a gun, that an officer approached him with his gun drawn *704and threw him down on the ground, and that he did not have any drugs on his person. Construing the evidence in favor of the prosecution, we find that a rational trier of fact could have found Christian guilty beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
Decided May 18, 1990.
A. Nevell Owens, for appellant.
Lewis R. Slaton, District Attorney, Katherine E. Beaver, Joseph J. Drolet, Rebecca A. Keel, Assistant District Attorneys, for appellee.

Judgment affirmed.


Pope and Beasley, JJ., concur.